        Case 3:19-mj-00034-RWT Document 1 Filed 03/04/19 Page 1 of 1 PageID #: 1



AO 91 (Rev li/Il) Criminal Comp’aint


                                       UNITED STATEs DISTRICT COURT                                          r
                                                                                                                          FILED
                                                                 for the
                                              Northern District of West Virginia
                                                                                                                         UAR 04 2019
                  United States of America                          )                                            U.S. DISTRICT COURT-WVND
                               V.                                   )                                             MARTINSBURG, WV 25401
                   Christopher Lee Yates
                                                                           Case No.
                                                                                        .
                                                                                              c

                          Defendant(s)                  -




                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                March 012019                     in the county of               Berkeley             in the
     Northern         District of        West Wginia         ,   the defendant(s) violated:

             Code Section                                                     Offense Description
18 U.S.C. 922(j)                             Possession of Stolen Firearm




         This criminal complaint is based on these facts:
See Attached Affidavit.




         ‘   Continued on the attached sheet.



                                                                                              Complainant c signature

                                                                                         Special Agent Seth Cox, ATF
                                                                                               Printpd nnrnc and tilip


Sworn to before me and signed in my presence.                                                                    _r

Date:             03/03/2019
                                                                                                  Judge ‘s signature

City and state:                 Martinsburg, West Virginia                   Robert W.Trurnble, United States Magtrate Judge
                                                                                            Printed name and title
